              Case 2:19-cr-00249-RSL Document 20 Filed 08/31/20 Page 1 of 2




1

2

3

4
                             UNITED STATES DISTRICT COURT
5
                            WESTERN DISTRICT OF WASHINGTON
6                                     AT SEATTLE

7    UNITED STATES OF AMERICA,
8                                                       No. CR19-249 RSL
                      Plaintiff,
9
         v.                                             ORDER CONTINUING TRIAL
10   DOMINGO RAMIREZ RODRIGUEZ,                         AND PRETRIAL MOTIONS
                                                        DEADLINE
11                    Defendants.
12

13

14
            The Court has considered the parties’ Joint Motion to Continue Trial requesting a
15
     continuance of the trial date and pretrial motions deadline. In light of the facts and
16

17   circumstances described therein, which are hereby incorporated as findings of fact,

18          THE COURT FINDS that a failure to grant a continuance of the trial date would
19
     result in a miscarriage of justice, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(i).
20
            THE COURT FURTHER FINDS that the charges are serious and carry potential
21
     substantial imprisonment penalties and the case is of sufficient complexity due to the
22

23
     volume of discovery provided and to be provided, and the current COVID 19 restrictions,

24   that it is unreasonable to expect adequate preparation for pretrial proceedings or the trial

25   itself by the dates currently set, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(ii).

     ORDER CONTINUING TRIAL AND                                                     Bell Flegenheimer
     PRETRIAL MOTIONS DEADLINE                                          119 First Ave South, Suite 500
     [No. CR19-249 RSL]                                                             Seattle, WA 98104
     Page 1 of 2                                                                  Tel: (206) 621-87777
              Case 2:19-cr-00249-RSL Document 20 Filed 08/31/20 Page 2 of 2



            THE COURT FURTHER FINDS that a failure to grant a continuance of the trial
1

2    date and pretrial motions deadline would deny defense counsel the reasonable time

3    necessary for effective preparation, taking into account the exercise of due diligence,
4    within the meaning of 18 U.S.C. § 3161(h)(7)(B)(iv).
5
            THE COURT FURTHER FINDS that the ends of justice will be served by
6
     ordering a continuance in this case, that a continuance is necessary to ensure adequate
7
     time for case preparation, and that these factors outweigh the best interests of the public
8

9    and the Defendant in a speedy trial.

10          Accordingly, IT IS ORDERED that the trial shall be continued to January 25,
11
     2021 and that the period of time from the date of the filing of the joint motion until the
12
     new trial date of January 25, 2021, is excluded time pursuant to the Speedy Trial Act, 18
13
     U.S.C. § 3161(h)(7)(A) .
14

15          Additionally, IT IS ORDERED that the pretrial motions deadline is reset to

16   December 21, 2020.
17          Dated this 31st day of August, 2020.
18

19                                                     A
                                                       Robert S. Lasnik
20                                                     United States District Judge
21
     Presented by:

22
     s/ Barry Flegenheimer
23   Barry Flegenheimer
     Attorney for Domingo Ramirez Rodriguez
24

25

     ORDER CONTINUING TRIAL AND                                                    Bell Flegenheimer
     PRETRIAL MOTIONS DEADLINE                                         119 First Ave South, Suite 500
     [No. CR19-249 RSL]                                                            Seattle, WA 98104
     Page 2 of 2                                                                 Tel: (206) 621-87777
